IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 30 DB 2019 (No. 39 RST 2019)
                                           :
                                           :
ROBERT LAROSA                              : Attorney Registration No. 57114
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Out of State)


                                       ORDER


 PER CURIAM


        AND NOW, this 21st day of May, 2019, the Report and Recommendation of

 Disciplinary Board Member dated May 13, 2019, is approved and it is ORDERED that

 Robert LaRosa, who has been on Inactive Status, has never been suspended or

 disbarred, and has demonstrated that he has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.